                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION


 ALBERT JEFFRIES,                              )
                                               )
                      Plaintiffs,              )
                                               )
 vs.                                           )     No. 1:20-cv-00223-JRG-CHS
                                               )
                                               )
 YANFENG US AUTOMOTIVE                         )
 INTERIOR SYSTEMS I LLC,                       )
                                               )
                   Defendant.                  )


                                          ORDER

        This is a Fair Labor Standards Act (“FLSA”) case, in which Plaintiff contends that

 Defendant failed to pay him overtime wages as required by the FLSA. Plaintiff also alleges that

 Defendant failed to pay him regular wages he was owed. The case is before the Court on the

 parties’ Joint Motion for Approval of FLSA Settlement.

        The Court has reviewed the proposed settlement, which provides for full payment

 of Plaintiff’s alleged overtime back pay; an equal amount of liquidated damages; and

 attorneys’ fees and costs.    See 29 U.S.C. § 216(b). The settlement also provides for full

 payment of Plaintiff’s alleged regular back pay.      The Court finds that the terms of the

 settlement are fair and reasonable. See Lynn’s Food Stores, Inc., v. United States, 679 F.2d

 1350, 1353-54 (11th Cir. 1982) (stating that a district court may approve an FLSA

 settlement after determining that it is fair and reasonable); Hanks v. Racetrack Petroleum,

 Inc., 2011 WL 4408242, at *2 (M.D. Fla. Sept. 9, 2011) (“Full recompense is per se fair and

 reasonable.”).
        ACCORDINGLY, the Court GRANTS the parties’ Joint Motion for Approval of FLSA



Case 1:20-cv-00223-JRG-CHS Document 15 Filed 12/01/20 Page 1 of 2 PageID #: 48
 Settlement, and DIRECTS Defendant to pay Plaintiff and his counsel the amounts set forth in the

 Joint Motion. The Court further ORDERS the parties to file a stipulation of dismissal with

 prejudice after payment of the settlement funds to Plaintiff and his counsel and within thirty 30

 days of entry of this order.

        IT IS SO ORDERED.

                                      _____________________________________
                                      J. RONNIE GREER
                                      UNITED STATES DISTRICT JUDGE




                                     2 Filed 12/01/20 Page 2 of 2 PageID #: 49
Case 1:20-cv-00223-JRG-CHS Document 15
